DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 5/10/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US Patent 5,852,891). Onishi et al. discloses a trigger assembly for a firearm, comprising: a trigger lever (16) rotatable about a first fixed pivot point (15) between a first trigger position and a second trigger position (Figs 1-4), wherein the trigger assembly is in a primed state when the trigger lever is in the first trigger position and is in an unprimed state when the trigger lever is in the second trigger position; a sear (6) rotatable about a second fixed pivot point (7) between a first sear position and a second sear position, wherein the sear is configured to release a striking element when in the second sear position; a first linkage member (13) that is rotatable about a third fixed pivot point (11) between a first linkage position and a second linkage position; a second linkage member (9) between the first linkage member and the sear, the second linkage member being rotatably coupled to the first linkage member at a first joint (10), rotatably coupled to the sear at a second joint (8), and operably coupled to the trigger lever, wherein the third fixed pivot point defines a central axis extending through the second joint, when the first linkage member is in the first linkage position, the first joint is positioned at a first side of the central axis, rotation of the trigger lever to the second trigger position applies a force on the second linkage member to move the first joint to a second side of the central axis causing the first and second linkage members to rotate relative to each other about the first joint and to rotate the first linkage member about the third fixed pivot point to the second linkage position, and rotation of the first linkage member to the second linkage position causes the sear to rotate about the second fixed pivot point to the second sear position to allow for the release of the striking element (Figs 1-4).

With regards to claim 2. The trigger assembly of claim 1, wherein the first joint is a first movable pivot point, and the second joint is a second movable pivot point. (see Figures)

With regards to claim 3. The trigger assembly of claim 2, wherein: a first line segment extends from the third fixed pivot point to the first movable pivot point; a second line segment extends from the first movable pivot point to the second movable pivot point; the first and second line segments form a first angle when the first linkage member is in the first linkage position and the sear is in the first sear position; and the first line segment and the second line segment form a second angle different from the first angle when the first linkage member is in the second linkage position and the sear is in the second sear position (Figs 1-4).

With regards to claim 4. The trigger assembly of claim 3 wherein the first angle is at most 180° and the second angle is greater than 180°. (Figs 1-4)

With regards to claim 5. The trigger assembly of claim 1, further comprising a reset spring (19) coupled to the first linkage member, wherein the reset spring is in a compressed state when the first linkage member is in the second linkage position such that the reset spring exerts a force against the first linkage member to move the first linkage member to the first linkage position when the trigger lever is released from the second trigger position. (Figs 1-4)

With regards to claim 6. The trigger assembly of claim 5, wherein the first linkage member is configured to push the trigger lever to the first trigger position from the second trigger position as the first linkage member is pushed from the second linkage position to the first linkage position by the reset spring expanding from the compressed state. (Figs 1-4)

With regards to claim 9. The trigger assembly of claim 1, further comprising: an adjustment member configured to change a location of the first trigger position, wherein the position of the first joint when the first linkage member is in the first linkage position is dependent on the location of the first trigger position. (col. 4, lines 50-55)

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641